DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2010/0195607 A1 to Lee et al. discloses a physical channel communication method and apparatus for random access in a cellular communication system including a plurality of relay nodes and user equipments using the same system information is provided. The physical channel communication method for random access in a wireless communication system according to the present invention includes receiving, by at least two relay nodes connected to a base station, system information containing a Physical Random Access CHannel (PRACH) region allocation information for identifying user equipments attached to the relay nodes; receiving PRACHs for random accesses transmitted by the user equipments; and transmitting the PRACHs to the base station on relay node-specific resource regions according to the PRACH region allocation information.  Lee does not explicitly disclose a method for wireless communication, comprising: winning a contention to access a radio frequency spectrum band; after the winning the contention to access the radio frequency spectrum, transmitting, during a first symbol, a first signal to access a first channel in the radio frequency spectrum band; and transmitting information as part of the first signal in the radio frequency spectrum band, wherein the first signal is generated based at least in part on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2, 6-17, and 20-30 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        


/PHIRIN SAM/Primary Examiner, Art Unit 2476